Citation Nr: 1101432	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  01-01 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to chronic fatigue syndrome (CFS), including as 
due to an undiagnosed illness.

2.  Entitlement to service connection for memory loss, including 
as due to an undiagnosed illness.

3.  Entitlement to service connection for a bilateral leg 
disorder.

4.  Entitlement to service connection for a bowel disorder, 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION


The Veteran served in the United States Marine Corps Reserves 
from April 1987 to September 1991, with periods of active duty 
from April 1987 to September 1987 and from December 1990 to June 
1991.  During this later period, the Veteran served in the 
Southwest Asia Theater of Operations in support of Operations 
Desert Shield and Desert Storm.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Detroit, Michigan.  Due 
to the Veteran's residence, his claims folder remains under the 
jurisdiction of the RO in Newark, New Jersey.

This appeal was previously before the Board in October 2005, when 
it was remanded for additional development.  Such development 
having been completed, the appeal has been returned to the Board 
for further review.  The Board notes that at the time of the 
October 2005 remand, the appeal also included the issue of 
entitlement to service connection for asthma; however, the RO 
subsequently granted service connection for this disability in an 
August 2007 rating decision.

In June 2009, subsequent to the issuance of an April 2009 
supplemental statement of the case and certification of the 
issues on appeal, the Veteran submitted a statement along with 
additional evidence which was not accompanied by a waiver of his 
right to initial consideration by the RO.  38 C.F.R. §§ 19.9, 
20.1304(c).  However, to the extent that this evidence is 
pertinent to the Veteran's claims concerning CFS or memory loss, 
in this decision the Board is granting the benefits sought; thus 
RO review of the additional evidence is not necessary.  
Accordingly, the Board finds no prejudice in proceeding to 
adjudicate the case without RO consideration of the additional 
evidence.  Id.

It is observed that in the June 2009 statement mentioned above, 
the Veteran indicated disagreement with the evaluation of his 
service-connected asthma.  He also indicated that his service-
connected fibromyalgia had worsened.  Additionally, he again 
raised the issue of thyroid cancer (the record reflects that the 
RO denied service connection for thyroid cancer in December 2000 
and the Veteran did not file a substantive appeal).  Since the 
issues of increased ratings for service-connected asthma and 
fibromyalgia have not been adjudicated, and given that a timely 
filed substantive appeal has not been filed concerning the 
thyroid cancer claim, these issues are referred to the RO for 
appropriate consideration.

The issue of entitlement to service connection for a bowel 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
Veteran has chronic fatigue syndrome attributable to Gulf War 
service.

2.  Memory loss, due to an undiagnosed illness, is attributable 
to service.

3.  Residuals of shin splints were incurred in service.


CONCLUSIONS OF LAW

1.  The Veteran has chronic fatigue syndrome that is presumed to 
have been incurred in Gulf War service.  38 U.S.C.A. §§ 1110, 
1131, 1117, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.317 (2010).
2.  The Veteran has memory loss due to an undiagnosed illness 
that is presumed to have been incurred in Gulf War service.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2010).

3.  Service connection for a bilateral leg disorder characterized 
as residuals of shin splints is warranted.  §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Board has considered the veteran's claims with respect to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. (West 2003).  Given the favorable outcome below 
no conceivable prejudice to the veteran could result from this 
adjudication.  In this regard, the agency of original 
jurisdiction will be responsible for addressing any VCAA notice 
defect with respect to the rating and effective date elements 
when effectuating the awards.  

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



III.  General Laws And Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

Service connection may also be granted for a disability resulting 
from disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA) or injury incurred or 
aggravated while performing inactive duty for training 
(INACDUTRA). 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. 
§ 3.6(c), (d), 3.303.

A threshold requirement for the grant of service connection for 
any disability is that the disability claimed must be shown to be 
present.  38 U.S.C.A. § 1110.  The Court has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury to 
cases where such incidents have resulted in 
a disability.  See 38 U.S.C. § 1110.  In 
the absence of proof of a present 
disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Service connection may be established for a Persian Gulf Veteran 
who exhibits objective indications of chronic disability 
resulting from undiagnosed illness that became manifest either 
during active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs of 
illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical indicators that are 
capable of independent verification.  To fulfill the requirement 
of chronicity, the illness must have persisted for a period of 
six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms 
that may be manifestations of undiagnosed illness include, but 
are not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) neuropsychological 
signs or symptoms; (8) signs or symptoms involving the 
respiratory system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs or 
symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders. 38 C.F.R. 
§ 3.317(b).

The chronic disability must have become manifest either during 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and must not be 
attributed to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(b).

For purposes of section 3.317, a qualifying chronic disability 
means a chronic disability resulting from any of the following 
(or any combination of the following): (A) an undiagnosed 
illness; (B) the following medically unexplained chronic multi-
symptom illnesses that are defined by a cluster of signs or 
symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) 
irritable bowel syndrome; or (4) any other illness that the 
Secretary determines meets the criteria in paragraph (a)(2)(ii) 
of this section for a medically unexplained chronic multi symptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C.A. § 1117(d) 
warrants a presumption of service connection.  38 C.F.R. 
§ 3.317(a)(2)(i).

Compensation, however, shall not be paid under this section if: 
(1) there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
(2) if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is affirmative 
evidence that the illness is the result of the Veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War. 38 C.F.R. § 
3.317(d)(1).  The Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).

Here, the Board notes that VA does not generally grant service 
connection for symptoms alone, without an identified basis for 
those symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitutes a disability for which service connection may 
be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

The notable exception to this rule is 38 C.F.R. § 3.317, which 
permits service connection for signs or symptoms that are 
objective indications of chronic disability, even though such 
disability is due to undiagnosed illness.

In the instant case, the Veteran's military records document that 
he served in Southwest Asia from January to May 1991, making him 
a Persian Gulf War Veteran.  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).

IV.  Analysis

A.  Chronic Fatigue Syndrome 

The Veteran contends that he developed CFS as a result of his 
service in the Persian Gulf.

The service treatment records are silent for complaints or 
findings of fatigue.

Post-service medical records include the report of an April 2002 
War Related Illness evaluation conducted by the New Jersey VA 
Health Care System, which reflects that the Veteran complained of 
fatigue, poor memory, diffuse muscle pain and headaches, which 
began to appear gradually upon his return from the Persian Gulf 
in 1991.  Upon clinical evaluation (during which it was noted 
that the Veteran reported a fifty percent decrease in activity 
due to fatigue in social, personal, and occupational functioning) 
it was determined that the Veteran met the "CDC criteria for 
Chronic Fatigue Syndrome."

In February 2006, pursuant to the Board's October 2005 remand, 
the Veteran underwent a VA chronic fatigue syndrome examination.  
The examiner at that time determined that the Veteran did not 
meet the criteria for CFS "because he only has generalized 
muscle aches, depression/posttraumatic stress disorder, and 
possible sleep disturbance."

A subsequent May 2009 private physician's statement reflects that 
the Veteran had been followed for more than a year, and that 
following his initial evaluation met the criteria for CFS.  
Specifically, the physician indicated that the Veteran "had 
experienced and continues to experience the following symptoms 
that qualify him for the diagnosis of CFS based on the CDC 
criteria for this illness: exhaustion lasting more than 24 hours 
at a time and not relieved by rest periods; sore throats; low 
grade fevers; cognitive dysfunction, including but not limited to 
short term memory loss, diminished attention and concentration 
span and difficulty processing new information; sleep 
disturbances; headaches and muscle and joint pain."

Based on the foregoing, the Board finds that the preponderance of 
the evidence supports the Veteran's claim for service connection 
for chronic fatigue syndrome.  Specifically, the Board finds that 
the probative value of the February 2006 VA examiner's 
determination that the Veteran did not have CFS is outweighed by 
both VA and private records (dated both before and after this 
determination) reflecting findings of the condition.  
Significantly, it is unclear whether the February 2006 VA 
examiner had access to the Veteran's claims file, which would 
have revealed the Veteran's consistent complaints of chronic 
fatigue symptoms (even if not optimally described at the time of 
the 2006 examination) and a specific finding by VA in April 2002 
that the Veteran met the CDC criteria for CFS.  Further, unlike 
the February 2006 VA examination, the May 2009 physician's 
statement reflects treatment of the Veteran for more than a year, 
during which time she was presumably privy to a more accurate and 
complete picture of his symptoms.  

As set forth above, there is a rebuttable presumption that CFS 
suffered by Persian Gulf Veterans was incurred as a result of 
their service in the Southwest Theater of Operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (2) 
(i) (B) (2).  In the instant case, there has been no affirmative 
evidence presented indicating that the Veteran's CFS is the 
result of some factor other than his service in the Persian Gulf.  
As such, the Board finds that the criteria for entitlement to 
service connection for CFS are met.

B.  Memory Loss

The Veteran contends that he has memory loss attributable to an 
undiagnosed illness acquired while he was on active duty in the 
Persian Gulf.

The service treatment records are silent for any complaints or 
findings of memory loss.  However, during a December 1998 VA 
neurological disorders examination, the Veteran reported memory 
loss since his return from the Persian Gulf.  Clinical evaluation 
revealed slightly decreased short-term memory; long-term and 
remote memory was intact.  The diagnosis was "chronic mild 
intermittent memory loss of undetermined origin."

Subsequent medical records reflect continued complaints of memory 
loss.  

In April 2009, in accordance with the Board's October 2005 
remand, the Veteran underwent a VA neurological disorders 
examination, where clinical evaluation revealed "equivocally 
deficient" recall memory for visual material and deficits in 
several cognitive domains, including recognition memory for 
verbal material and attention.  It was noted that the Veteran's 
effort was grossly adequate.  The diagnosis was "cognitive 
disorder, NOS," and the examiner opined that "possible but non-
definitive contributing factors include PTSD, fibromyalgia, 
chronic pain, and alcohol abuse."

Based on the foregoing evidence, and resolving all reasonable 
doubt in favor of the Veteran, the Board finds that service 
connection for memory loss as due to an undiagnosed illness is 
warranted.  Initially, the Board notes that while the April 2009 
VA examiner diagnosed the Veteran's memory loss as a "cognitive 
disorder," to the extent that no specific cognitive disorder was 
indicated, and no underlying pathology was identified, the Board 
is of the opinion that this finding does not take the Veteran's 
memory loss out of the realm of an undiagnosed illness.  The 
Veteran has consistently reported memory loss since his return 
from the Gulf.  This memory loss has been repeatedly confirmed on 
clinical evaluations performed throughout the course of the 
appeal, with examiners unable to determine the etiology of the 
condition.  Neurological signs or symptoms, including memory 
loss, are specifically listed as a manifestation of an 
undiagnosed illness for which service connection may be granted 
on the basis of Gulf War service.  Accordingly, service 
connection for memory loss is granted.

C.  Bilateral Leg Disorder

The Veteran contends that he has a bilateral leg disorder 
attributable to his active military service.

The service treatment records reflect that in July 1987, during a 
period of active duty, the Veteran complained of a sharp pain in 
his left lower leg with weight bearing and marching.  He denied 
any history of injury.  Clinical evaluation at that time revealed 
full range of motion but tenderness to palpation.  X-rays of the 
left leg revealed no abnormalities.  The assessment was shin 
splint.  Subsequent service treatment records are silent for any 
further complaints or findings concerning the Veteran's legs.  

The report of a December 1998 VA joints examination shows that 
the Veteran reported a history of bilateral shin splints since 
boot camp.  Clinical evaluation revealed normal findings, 
although the Veteran reported pain with excessive walking.  X-
rays of the bilateral tibia and fibula revealed evidence of old 
stress fractures.  The diagnosis was "evidence of healed stress 
fractures bilateral tibia."  

Most recently, the Veteran underwent VA examination of the joints 
in February 2006.  It is unclear whether the examiner had access 
to the claims file in conjunction with the examination; however, 
the examination report reflects that the Veteran informed the 
examiner of the relevant facts, including the 1987 shin splint 
finding and intermittent shin pain since that time.  The examiner 
also noted the earlier finding of healed stress fractures.  
Clinical evaluation of the legs revealed spots of tenderness on 
the right tibia.  In light of the diagnosis of shin splints in 
service made in connection with findings of tenderness of the 
shins, the credible report of the Veteran having intermittent 
ship pain since service and medical findings of healed stress 
fractures, the Board finds that service connection is warranted 
for a bilateral leg disability, namely residuals of stress 
fractures/shin splints.


ORDER

Service connection for chronic fatigue syndrome is granted.

Service connection for memory loss is granted.

Service connection for a bilateral leg disorder, residuals of 
stress fractures/shin splints is granted.




REMAND

The Veteran is seeking service connection for a bowel disorder.

In the instant case, the competent medical evidence reflects 
diagnosis of inflammatory bowel disease (IBD) (specifically 
ulcerative colitis).  The Veteran's service treatment records 
reflect that in April 1991, during the Veteran's mobilized 
service, he complained of vomiting and diarrhea.  It was noted 
that he was one of several members of his unit experiencing 
gastrointestinal symptoms, and that they had been eating food 
from a new food contractor.  The diagnosis was acute 
gastroenteritis, and subsequent records show that the Veteran's 
symptoms were gradually resolving.  

Despite the absence of documentation of any further 
gastrointestinal complaints during service, the Veteran has 
consistently reported that he continued to experience 
gastrointestinal symptoms, including recurrent abdominal pain, 
intermittent diarrhea, constipation and flatus.  The Veteran is 
competent to report his gastrointestinal symptoms, and he has 
given the Board no reason to doubt the credibility of his 
assertions.  

Post-service medical records reflect a 1999 biopsy diagnosis of 
IBD (characterized as ulcerative colitis).  

The reports of VA examinations performed in March 2006 and 
February 2009 reflect the examiners' opinions that the Veteran's 
current IBD was not related to his in-service food poisoning 
because food poisoning is an acute condition that resolves 
relatively quickly.  It is unclear, however, whether the 
examiners considered whether the Veteran's competent reports of 
continued gastrointestinal symptoms (even after his food-
poisoning had presumably resolved) was a manifestation of his 
currently-shown IBD.  This issue should be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.	The RO should return the claims file to 
the February 2009 VA examiner.  If that 
examiner is not available, the claims file 
should be referred to another appropriate 
individual.  The examiner should review 
the record in its entirety, including this 
REMAND, and a notation that it was 
reviewed should be included in any report 
provided.  The examiner should assume the 
Veteran experienced gastrointestinal 
symptoms after his documented April 1991 
bout with food poisoning had resolved 
unless there is some reason to doubt his 
credibility in that regard.  Given that 
premise, together with the other 
information contained in the claims file, 
the examiner should express an opinion as 
to whether it is at least as likely as not 
(50 percent probability) that the 
currently-diagnosed IBD (ulcerative 
colitis) is causally related to the 
Veteran's service, including his reports 
of gastrointestinal symptoms during and 
since that time.  

The examiner should state whether the 
Veteran has a bowel disorder other than 
IBD, to include irritable bowel syndrome. 
If irritable bowel syndrome is diagnosed, 
the physician should state whether it is 
an unexplained chronic multi-symptom 
illness.   The physician should also state 
whether he has objective indications of a 
chronic disability manifested by a 
bowel/gastrointestinal disorder which 
cannot be attributed to any known clinical 
diagnosis.

A complete rationale for any opinion 
expressed should be provided, and if it is 
not possible to express an opinion without 
resort to speculation, an explanation as 
to why that is so should be made.

If another VA examination is necessary to 
address the above, such should be 
scheduled.

2.	Readjudicate the Veteran's claim.  If the 
decision remains adverse to the Veteran, 
he and his representative should be 
provided a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


